DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed January 5, 2021. Claims 22-31 are pending. Claims 1-21 have been canceled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/879,297, filed on April 12, 2013.
Claim Objections
Claims 22-31 is/are objected to because of the following informalities:  
In regards to claim 22, at line 2, the limitations “an support member” should apparently read --a support member--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collector reservoir configured to adopt…” and “test element” in claim 1, “a locking mechanism” in claim 28, “retainer adapted to retain the collector reservoir” in claim 29, and “actuator adapted to release the solution from the internal storage to the test element” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,881,342. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 22-31 of the application are to be found in claims 1-10 of the patent. The difference between claims 22-31 of the application and claims 1-10 of the patent lies in the fact that the patent claim(s) include(s) many more elements (i.e., a membrane penetrating element) and is thus much more specific. Thus the invention of claims 1-10 of the patent is in effect a "species" of the "generic" invention of claims 22-31 of the application. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim(s) 22-31 of the application is/are anticipated by claim(s) 1-10 of the patent, it/they is/are not patentably distinct therefrom.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 27, at lines 2-3, the limitations “the ventilation aperture” lack sufficient antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22-25 & 29-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plum (US 5,298,224).
In regards to claim 22, Plum discloses a single use assembly for sampling bodily fluid, the assembly comprising an support member (2, 6); and a collector reservoir (16, 17) positioned on the support member (2, 6), the collector reservoir (16, 17) being configured to adopt a collection position to allow the collector reservoir (16, 17) to take up and store a sample of bodily fluid (see fig. 3), and a delivery position to deliver the stored sample from the collector reservoir (16, 17) to a test element (see fig. 1), the collector reservoir (16, 17) having a predefined sample volume, wherein the collector reservoir (16, 17) is not in fluid communication with the test element 1 in the collection position (see fig. 3); and wherein the collector reservoir (16, 17) is configured to move between the collection position and the delivery position by movement of the support member (2, 6) (see at least figs. 1-3 & 5; col. 3, lines 44-68; col. 4, lines 1-42).

    PNG
    media_image1.png
    262
    365
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    360
    408
    media_image2.png
    Greyscale

In regards to claim 23, Plum discloses the assembly according to claim 22, wherein the collector reservoir (16, 17) is adapted in the delivery position to deliver the sample to a specific, predefined position (i.e., between the light sources 7, 9 and the photodiodes 8, 10) on the test element 1 (see col. 3, lines 44-49).  
In regards to claim 24, Plum discloses the assembly according claim 22, wherein the collector reservoir (16, 17) is operatively adapted to move from the collection position to the delivery position by sliding and/or translating (see at least fig. 1; col. 4, lines 27-28).  
In regards to claim 25, Plum discloses the assembly according to claim 22, wherein the collector reservoir (16, 17) is configured to take up the sample of released bodily fluid by capillary action (see at least fig. 3 and col. 4, lines 5-17).  
In regards to claim 29, Plum discloses the assembly according to claim 22, further including a retainer 5 adapted to retain the collector reservoir (16, 17) (see at least fig. 1 and col. 3, lines 9-18).  
In regards to claim 30, Plum discloses the assembly according to claim 29, wherein the retainer 5 is a cavity (i.e., a slot) (see at least fig. 1 and col. 3, lines 9-18).  
Claim(s) 22-31 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roesicke et al. (US 2003/0012694) (“Roesicke” hereinafter).
In regards to claim 22, Roesicke discloses a single use assembly for sampling bodily fluid, the assembly comprising an support member 9; and a collector reservoir 13 positioned on the support member 9, the collector reservoir 13 being configured to adopt a collection position (i.e., filling position) to allow the collector reservoir to take up and store a sample of bodily fluid (see at least fig. 1 and par 0026), and a delivery position (i.e., flow position) to deliver the stored sample from the collector reservoir 13 to a test element 7 (see at least fig. 1 and par 0029 & 0036), the collector reservoir 13 

    PNG
    media_image3.png
    296
    426
    media_image3.png
    Greyscale

having a predefined sample volume (see at least par 0030), wherein the collector reservoir 13 is not in fluid communication with the test element 7 in the collection position (i.e., filling position) (see at least fig. 1 and par 0026); and wherein the collector reservoir 13 is configured to move between the collection position (i.e., filling position) and the delivery position (i.e., flow position) by movement (i.e., rotation) of the support member 9 (see at least fig. 1 and par 0026).  
In regards to claim 23, Roesicke discloses the assembly according to claim 22, wherein the collector reservoir 13 is adapted in the delivery position to deliver the sample to a specific, predefined position on the test element 7 (see at least fig. 1 and par 0029).  
In regards to claim 24, Roesicke discloses the assembly according claim 22, wherein the collector reservoir 13 is operatively adapted to move from the collection position (i.e., filling position) to the delivery position (i.e., flow position) by rotating (see at least fig. 1 and par 0026).  
In regards to claim 25, Roesicke discloses the assembly according to claim 22, wherein the collector reservoir 13 is configured to take up the sample of released bodily fluid by capillary action (see at least par 0026-0027).  
In regards to claim 26, Roesicke discloses the assembly according to claim 23, wherein the collector reservoir 13 comprises a tube including a ventilation aperture 15 (see at least fig. 1 and par 0026).  
In regards to claim 27, Roesicke discloses the assembly according to claim 24, wherein the tube includes a collection opening 14 and a discharge opening 15, and the ventilation aperture (i.e., continuous liquid channel) is a longitudinal slot extending from the collection opening 14 to the discharge opening 15 (see at least fig. 1 and par 0029).  
In regards to claim 28, Roesicke discloses the assembly according to claim 22 wherein the collector reservoir 13 is inhibited from moving into the delivery position (i.e., flow position) by a locking mechanism 23 until after an element 22 has been actuated (i.e., when the blood sample flows into the control capillary) (see at least fig. 1 and par 0028).
In regards to claim 29, Roesicke discloses the assembly according to claim 22, further including a retainer (i.e., channel through which dosage capillary is positioned inside the rotor element 9) adapted to retain the collector reservoir 13 (see at least fig. 1).  
In regards to claim 30, Roesicke discloses the assembly according to claim 29, wherein the retainer is a cavity (i.e., channel through which dosage capillary is positioned inside the rotor element 9) (see at least fig. 1).  
In regards to claim 31, Roesicke discloses the assembly according to claim 22, wherein the assembly further includes an internal storage 5 for a solution 30 and an actuator 33 adapted to release the solution from the internal storage 5 to the test element 7 (see at least fig. 1 and par 0033-0035).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791